 Case 1:20-cv-00464-RGA Document 59 Filed 11/04/20 Page 1 of 2 PageID #: 387




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 TARGUS INTERNATIONAL LLC,

                         Plaintiff,
        v.
                                                   Civil Action No. 20-464-RGA
 VICTORINOX SWISS ARMY, INC.,

                         Defendant.


             DEFENDANT’S SUBMISSION OF SUBSEQUENT AUTHORITY

       Pursuant to D. Del. L.R. 7.1.2(b), Defendant respectfully submits the attached decision

from Targus Int’l LLC v. Everki USA, Inc., No. 8-20-cv-00641, slip op. (C.D. Cal. Nov. 3, 2020)

(docketed as ECF No. 36) (Ex. A hereto). In that decision, the district court denied plaintiff

Targus’s motion to strike defendant Everki USA’s inequitable conduct defense, concluding that

“the Court finds that Everki has sufficiently alleged that the applicants withheld information from

the PTO with specific intent to deceive it, and that the omission was material to the ’578 Patent’s

approval.” Targus Int’l LLC v. Everki USA, slip op. at 9. Everki’s inequitable conduct defense,

like defendant Victorinox’s inequitable conduct defense in the instant case, is based on allegations

that the ’578 patent applicants failed to disclose the TSA RFI with intent to deceive the Patent

Office. See id. at 2-9; Ex. B hereto (Everki’s Answer) at 6-13. The attached decision is relevant

to Targus’s motion to strike Victorinox’s inequitable conduct defense and counterclaim (D.I. 16),

which is sub judice.


                                                  Respectfully Submitted,


                                                  /s/ Francis DiGiovanni     _
                                                  Francis DiGiovanni (#3189)
                                                  Thatcher A. Rahmeier (#5222)
Case 1:20-cv-00464-RGA Document 59 Filed 11/04/20 Page 2 of 2 PageID #: 388




                                     FAEGRE DRINKER BIDDLE & REATH LLP
                                     222 Delaware Avenue, Suite 1410
                                     Wilmington, DE 19801
                                     (302) 467-4200
                                     francis.digiovanni@faegredrinker.com
                                     thatcher.rahmeier@faegredrinker.com

                                     Kelly J. Fermoyle
                                     FAEGRE DRINKER BIDDLE & REATH LLP
                                     2200 Wells Fargo Center
                                     90 South Seventh Street
                                     Minneapolis, MN 55402
                                     (612) 766-7000
                                     kelly.fermoyle@faegredrinker.com
Dated: November 4, 2020
                                     Attorneys for Defendant




                                     2
